UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4414


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VALON MARCEL VAILES, a/k/a V,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cr-00162-FDW-3)


Submitted:   February 5, 2010             Decided:   March 9, 2010


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. James Roos, III, LAW OFFICES OF J. JAMES ROOS, III, LLC,
Towson, Maryland, for Appellant.    Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Valon      Marcel    Vailes    was    convicted      following        a   jury

trial of conspiracy to possess with intent to distribute more

than 1000 kilograms of marijuana, 21 U.S.C. § 846 (2006), and

possession         with    intent     to    distribute,     21     U.S.C.      § 841(a)(1)

(2006),       21   U.S.C.A.     § 841(b)(1)(D)           (West   Supp.      2009).        The

district court imposed concurrent sentences of 250 months’ and

120 months’ imprisonment.                  Vailes’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that in his opinion there are no meritorious issues for appeal,

but    questioning         whether    the    district      court    erred      in   denying

Vailes’s motions for judgment of acquittal.                        Vailes was informed

of his right to file a pro se brief, but he has not done so.                               We

affirm.

               This court reviews de novo the denial of a Fed. R.

Crim. P. 29 motion for judgment of acquittal.                        United States v.

Alerre, 430 F.3d 681, 693 (4th Cir. 2005).                          “The verdict of a

jury must be sustained if there is substantial evidence, taking

the    view    most       favorable    to    the    Government,      to     support      it.”

Glasser v. United States, 315 U.S. 60, 80 (1942); see United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).

Substantial evidence is “evidence that a reasonable finder of

fact    could      accept     as     adequate      and   sufficient       to    support     a



                                              2
conclusion of a defendant’s guilt beyond a reasonable doubt.”

Burgos, 94 F.3d at 862.

            To establish Vailes’s guilt under 21 U.S.C. § 846, the

evidence    must       show    that:   (1)       an    agreement    to    possess    and

distribute marijuana existed between two or more people; (2)

Vailes    knew    of    the    conspiracy;       and    (3)    Vailes    knowingly   and

voluntarily became a part of the conspiracy.                       See United States

v. Kellam, 568 F.3d 125, 139 (4th Cir.), cert. denied, 130 S.

Ct. 657 (2009).         The penalty statute provides that the evidence

must show that the amount involved 1000 kilograms or more of a

mixture    or      substance       containing          a     detectable     amount    of

marijuana.       21 U.S.C. § 841(b)(1)(A)(vii) (2006).

            To     establish        Vailes’s           guilt     under     21    U.S.C.

§ 841(a)(1), the evidence must show that: (1) Vailes possessed

marijuana; (2) he had knowledge that he possessed marijuana; and

(3) he intended to distribute the marijuana.                       See United States

v. Randall, 171 F.3d 195, 209 (4th Cir. 1999).                             The penalty

statute provides that the evidence must show that the amount

involved     up    to     50     kilograms        of       marijuana.       21   U.S.C.

§ 841(b)(1)(D).

            After reviewing the record, we conclude that there was

sufficient evidence presented at trial from which the jury could

conclude that Vailes was guilty beyond a reasonable doubt of

conspiring to possess with the intent to distribute more than

                                             3
1000 kilograms of marijuana, and possession with the intent to

distribute up to 50 kilograms of marijuana.

             We also conclude that Vailes’s sentence is reasonable.

We review a sentence for abuse of discretion.                             Gall v. United

States, 552 U.S. 38, 50 (2007).                   The first step in this review

requires     us   to   ensure      that    the    district         court      committed      no

significant procedural error.               United States v. Evans, 526 F.3d

155,   161   (4th      Cir.),   cert.       denied,        129    S.    Ct.     746    (2008).

Significant procedural errors include “‘failing to calculate (or

improperly calculating) the Guidelines range’” or “‘failing to

consider the § 3553(a) factors.’”                     United States v. Carter, 564

F.3d 325, 329 (4th Cir. 2009) (quoting Gall, 552 U.S. at 51).

We then consider the substantive reasonableness of the sentence,

taking    into    account    the    totality          of   the    circumstances.             Id.

When   reviewing       a   sentence    on       appeal,      we    presume      a     sentence

within the Guideline range is substantively reasonable.                                 United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

             We   have     reviewed       the    record      and    conclude          that   the

district     court     did   not     abuse       its       discretion      in    sentencing

Vailes, and that his sentence in the middle of the Guideline

range is reasonable.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We   therefore        affirm       the    district        court’s      judgment.

                                             4
This court requires that counsel inform his client in writing of

his right to petition the Supreme Court of the United States for

further    review.      If    the   client    requests       that   a     petition   be

filed,    but   counsel      believes   that    such     a    petition      would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented       in   the     materials

before    the   court   and    argument      would   not     aid    the    decisional

process.

                                                                             AFFIRMED




                                        5